Newman, Judge:
This protest has been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed JHP (Import Specialist’s Initials) by Import Specialist John H. Pickins (Import Specialist’s Name) on the invoice accompanying the entry covered by the subject protest, and assessed with duty at 20% ad val. under Item 706.60, TSUS, consists of containers of usual types ordinarily sold at retail with the badminton sets with which they are imported.
2. That the subject protest was filed under Sec. 514 of the Tariff Act of 1930, within 60 days after liquidation of said entry, and that said protest is now pending before this Court.
3. That said merchandise was entered after August 31, 1963 and before December 7, 1965, the effective date of Public Law 89-241.
4. That before September 30, 1967, a request was filed with the District Director at the port of entry pursuant to said Public Law 89-241, as amended by Public Lav/ 90 — 36, for reliquidation of said entry and classification of said containers under Item 734.50 at the rate of 14% ad val., by virtue of Sec. 4 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, the same being limited to the merchandise marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold that the merchandise assessed with duty at the rate of 20 per centum ad valorem under the provisions of item 706.60 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed JHP by John H. Pickins, Import Specialist, on the invoice accompanying the entry covered by the protest, is properly subject to duty in accordance with section 4 of the Tariff Schedules Technical Amendments Act of 1965 (Public Law 89-241; 79 Stat. 933), as amended by Public Law 90-36, 81 Stat. 94, at the rate of 14 per centum ad valorem under item 734.50 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protest is sustained. Judgment will issue accordingly.